Citation Nr: 1710879	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  08-36 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder, to include injury residuals, degenerative disc disease, cervical paraspinal muscle strain, and cervical strain.

2.  Entitlement to service connection for a multiple joint arthritic disorder, to include the left shoulder, the hands, and the right hip. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to July 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision and a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In September 2012, the Board determined that new and material evidence had been received to reopen the Veteran's claim of entitlement to service connection for arthritis of multiple joints, then denied that claim on the merits, and remanded the issue of service connection for a cervical spine disorder to the RO for additional evidentiary development.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).

In July 2013, the Court granted a Joint Motion for Partial Remand, vacating that portion of the September 2010 decision that denied service connection for arthritis of multiple joints.  The issue was remanded to the Board for additional development.  In May 2014, the Board remanded the issues of service connection for both a cervical spine disorder and arthritis of multiple joints to the RO for additional evidentiary development.

In November 2014, the RO granted service connection for right shoulder sprain residuals with acromioclavicular joint degenerative joint disease, left shoulder sprain residuals with humeral head cystic changes, bilateral knee patellofemoral syndrome with limitation of flexion, and bilateral knee patellofemoral syndrome with limitation of extension.  In September 2015, the RO denied service connection for right hip osteoarthritis.  The Board requested a VHA opinion in this matter, which required an addendum, and was associated with the file in December 2015.

In July 2016, the Board remanded the issues of service connection for a cervical spine disorder, and multiple joint arthritic disorder, to include the left shoulder, hands, and right hip for additional evidentiary development. 

Service connection for multiple joint arthritic disorder, to include the left shoulder, the hands, and the right hip is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran's current cervical spine disorder did not manifest during, or as a result of, active military service, nor was it caused by, or aggravated by, a service-connected disability. 


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a cervical spine disorder, to include injury residuals, degenerative disc disease, cervical muscle strain and cervical strain, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA Notice

VA has complied with the duty to assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided. Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board also finds that the July 2016 remand directives specifically concerning the Veteran's cervical spine disorder have been substantially complied with.  Stegall v. West, 11 Vet. App. 268 (1998).

II. Service Connection

The Veteran contends that he is entitled to service connection for a cervical spine disorder, to include injury residuals, degenerative disc disease, cervical muscle strain and cervical strain.  Having reviewed all of the relevant evidence of record, the Board concludes that the diagnosed disability did not manifest during, or as a result of, active military service, or, a disability that was either caused by or aggravated by a service-connected disability.  As such, the claim of entitlement to service connection is not warranted. 

Generally, service connection will be granted for a disability resulting from an injury or disease caused or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  A grant of service connection for a disability requires: (1) a present disability or persistent or recurrent symptoms of a disability; (2) an in-service incurrence of aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the in-service event, injury, or disease.  38 C.F.R. § 3.303 (2016); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran suffers a current disability of his cervical spine.  He believes it is the result of his active military service, specifically a consequence of the multiple motor vehicle accidents he suffered on active duty.  The Veteran has a history of osteoarthritis in some joints, including in his cervical spine.  He has frequently claimed of significant joint pain, particularly in his neck.  At its worst, it is difficult for the Veteran to get out of bed, though he continues to be as active as possible.  Sitting for a prolonged period of time causes pain, and it can get worse depending on the tile of his head.  Pain occasionally radiates to the back of his head, and it is an aggravating pain.  He has reported swelling that comes on intermittently without correlation to a particular activity, along with stiffness that eventually eases.  The Veteran's son and wife submitted statements regarding the Veteran's ongoing pain, stating that it is difficult for him to sit for long periods of time, and even the simplest tasks have become onerous for him.  The Veteran's condition also limits the functional range of motion of his neck.

The Veteran complained of neck pain a few times while in service.  According to the Veteran's service treatment records (STRs), in July 1974, he complained of a painful, stiff neck that started that morning.  The Veteran was treated for a right trapezius strain.  In June 1975, the Veteran was brought into the hospital by ambulance after a car accident.  He suffered a laceration on the top of his head, and complained of pain in both scapulae.  Upon examination, his neck was supple with no evidence of specific point tenderness.  The Veteran was mildly tender to palpation throughout his entire spine, but there was no evidence of significant injury.  The Veteran's representative notes in their May 2016 appellate brief that tenderness of the spine should include that of the neck.  

The final assessment was a car accident resulting in multiple abrasions, puncture wounds to left arm, elbow and hand, contusion to both scapulae, chest, severe laceration of scalp, and contusion of his right tibia.  He was admitted for observation.  Cervical spine films were normal, and thoracic films showed no compression fractures.  Notes after this accident stated he complained of shoulder pain - not neck pain.  A note following the accident from October 1975 states that he complained of shoulder pain, and states clearly: "no neck pain".  In August 1976, the Veteran complained of chills, headache, and a stiff neck after a trauma to the face.  At the time, the doctor noted that the Veteran was involved in a fight, and stated that there was alcohol on his breath.  The Veteran was treated with ice for a contusion of his lower lip.  Service treatment records showed no diagnosis of a cervical spine disorder.  The Veteran suffered another car accident in August 1984, which resulted in frequent complaints of low back pain.  He stated that he was put on light duty, and returned to full duty after two to three months.  

In October 1995, the Veteran received a VA examination to assess a spine disability.  In that examination, the Veteran complained of pain in many joints, but did not note any neck complaints at the time, instead focusing on his lumbosacral spine and other joints.

In October 1997, the Veteran underwent another VA examination to assess his spine.  His primary complaint was pain, aching, and throbbing down his right leg.  The examination focused on his lumbar spine with no mention of cervical pain.

In January 2000, the Veteran received another VA examination to assess his spine.  His chief complaint was low back pain with no mention of cervical pain.

In February 2008, the Veteran underwent another VA examination to determine the etiology of his spine disability.  In the examination, the chief complaint was pain in the upper and lower back, but not his neck.

There were no complaints of neck pain for approximately ten years after service.  In a 2005 medical examination, the Veteran stated that he was having muscle spasms in his right scapular region for the previous couple of weeks, and that he believed chopping wood caused the problem.  A subsequent bone scan did not highlight any cervical spine components.  The Veteran complained of neck pain again in February 2008 and December 2009.  In December 2009, he stated that he began to experience neck pain approximately two years ago, but did not recall a specific source of the injury.  X-rays as recent as 2009 were negative for arthritis or any post-traumatic injuries of the neck.  During his compensation examination in July 2014, he stated that he had neck pain for years, and it was worse in the last three to four years. 

In December 2009, the Veteran received a cervical spine VA examination to assess his disorder.  In the history provided by the Veteran, he stated that the neck pain started approximately two years prior, but he could not recall a specific history of injury.  The examiner notes the Veteran's prior car accident, but, as the Veteran stated, he only had lower back pain.  The Veteran was diagnosed with degenerative intervertebral disc disease of the cervical spine with referred pain to the shoulders.  There was no evidence of an upper extremity radiculopathy or any pathologic reflexes of the lower extremities.  No opinion regarding etiology was provided.  

In October 2012, the Veteran received another cervical spine VA examination to assess his disorder.  The VA examiner noted his history of car accidents, as well as the Veteran's reported receipt of disability benefits from the Social Security Administration (SSA) for arthritis of his knees and hips (the Veteran's SSA records have been associated with the record of evidence).  The neck pain at the time was localized, and the Veteran reported that it sometimes felt swollen or stiff.  Use of topical treatments, provided relief.  The examiner also noted the Veteran's September 2005 complaint of muscle spasms in his right scapular region, as well as the results of the December 2009 examination in which the Veteran stated that the neck pain started two years prior to the exam with no specific source of injury.  The examiner determined, after review of the electronic file and available medical records that the condition was less likely than not incurred in or caused by the in-service injury, event, or illness.  Noting the Veteran's history of lower back pain in his service treatment records and medical records, the examiner clarified that typically complaints of "upper and lower spine" pain are not referencing neck pain, as that area is usually considered separately from the rest of the back.  The examiner highlights the approximately ten year gap between discharge from service and the Veteran's complaints of neck pain.  It is also noted that the Veteran himself stated that the neck pain was a consequence of chopping wood.  Additionally, the examiner placed probative weight on the fact that the Veteran was able to perform repetitive work involving his neck, shoulders, and arms after discharge from service, and only stopped work when the plant went out of business.  Finally, the examiner considered that the Veteran's most frequent complaints have been regarding his low back, and when asked why he cannot work, the Veteran only refers to his hip disability.  As such, the examiner concluded that the Veteran's cervical spine disorder was less likely than not related to his low back injuries.

The Veteran's July 2014 VA examination incorporated the history and findings of his previous exams, and summarized the Veteran's history by referencing the previous medical documents.  The examiner noted his two complaints of neck pain in service, as well as his September 2005 complaint of muscle spasms in his right scapular region caused by chopping wood.  The examiner reported that the Veteran later associated knee pain with the wood chopping incident, and complained of neck stiffness in 2008 and 2009.  The first reported instance of neck pain was in September 2005.  In this examination, the Veteran reported neck pain for many years, but worse in the last three to four years.  After careful review of the records, interview and examination of the Veteran and search of literature for current understanding of the conditions under investigation, the examiner concluded that the Veteran's cervical strain was less likely as not caused by or as a result of military service or secondary to Intervertebral Disc Syndrome.  

The July 2014 examiner based his conclusion on the infrequent in-service complaints, the nature of the Veteran's car accident injuries in 1975 and 1985 as primarily low back and interscapular pain, the ten years between discharge and the Veteran's first complaint of neck pain, as well as normal x-rays of the cervical spine in 2009 and 2014.  The examiner placed greater weight on other risk factors for cervical disorders.  These risk factors include: 1) age, as cervical spondylosis is a normal part of aging, and spinal disks tend to dehydrate and shrink with the passing years; 2) occupation, as certain jobs may place extra stress on the neck, such as repetitive neck motions, awkward positioning, or overhead word; 3) genetic factors, as some families will have more of these changes over time, while others develop less; and 4) obesity, as those who are obese tend to have a high incidence of pain, even if otherwise healthy.  In particular, the examiner cited obesity, age, and occupation to explain the Veteran's current cervical spine disorder.  The Veteran's BMI (Body Mass Index), at the time of the July 2014 examination, was 34.66, morbidly obese, as repeatedly noted in his medical history after service.  The Veteran's age is also a contributing risk factor to his current disability, as the national Health and Nutrition Examination Survey found the prevalence of osteoarthritis at a rate of over 80 percent in people over the age of 55.  The Veteran also worked in a straw factory, which involved repetitive labor specifically involving the neck, shoulders, and arms.  

A Veterans Health Administration (VHA) opinion and addendum were incorporated into the record in December 2015 to address the etiology of the Veteran's cervical spine disorder.  After reviewing the file, an orthopedic surgeon from the VHA stated that it was his opinion that the Veteran's cervical spine disorder was less likely than not related to or aggravated by the Veteran's service-connected disabilities, including post traumatic arthritis of the lumbar spine, bilateral shoulder strains, bilateral knee patella femoral syndrome, lumbar spine radiculopathy, residuals of a left hip fracture, residuals of a bilateral inguinal hernia repair and temporal mandibular joint dysfunction.  He additionally stated that it was his opinion that it was less likely than not that the current cervical spine conditions are related to or aggravated by military service.  Citing the previous VA examinations that shared the same conclusion, the orthopedic surgeon stated that there was no treatment for cervical spine problems while on active duty in the military, and the first record of service complaints was in 2005 when the Veteran reported injury while chopping wood.  The surgeon additionally cited the Veteran's reported two year history of cervical problems as of his December 2009 examination.  The x-rays at the time were reported as normal.  The October 2012 examination showed a normal neurologic examination with limited range of motion of the cervical spine, but the surgeon noted that the Veteran was building a garage at his home at the time.  In sum, due to the relative silence of the service treatment records on the issue, as well as the ten years between service and the first reported complaint of pain, the VHA orthopedic surgeon determined that the Veteran's cervical spine problems were less likely than not related to his military service.

In August 2016, another VA examination was conducted regarding the etiology of the Veteran's cervical spine disorder.  The examiner incorporated the previous VA examination reports and findings, and provided her own history of the injury.  The examiner cited the two occasions of neck pain in the Veteran's service treatment records, as well as the two car accidents he suffered in service with descriptions of the injuries sustained.  She notes that the first complaint post-service occurred approximately ten years after discharge, and reviews the history of examinations.  She reiterates the Veteran's own report of pain caused by chopping wood, and his stated timeline for when the injury occurred, which remained relatively consistent in initial examinations. 

After careful review of the records, interview and examination of the Veteran and search of the literature for current understanding of conditions under investigation, the examiner in the most recent VA examination concluded that the Veteran's current cervical spine disorder was less likely as not caused by or a result of the Veteran's documented in-service motor vehicle accidents, head trauma and neck complaints.  It was also less likely as not that it was related to or increased in severity beyond its natural progression due to his service connected disabilities to include lumbar spine post-traumatic arthritis, right shoulder sprain residuals with AC (acromioclavicular) joint degenerative joint disease, left shoulder sprain residuals with humeral head cystic changes, left hip fracture residuals, right lower extremity radiculopathy, right knee patellofemoral syndrome with limitation of flexion, right knee patellofemoral syndrome with limitation of extension, left knee patellofemoral syndrome with limitation of flexion, left knee patellofemoral syndrome with limitation of extension, right inguinal hernia repair residuals, left inguinal hernia repair residuals and temporomandibular joint dysfunction.  This assessment was based upon the approximately ten years after discharge that the Veteran did not report cervical pain, the etiology reported by the Veteran in his initial examinations, as well as finding of mild facet arthritis in the most recent imaging of his cervical spine.

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board recognizes that the Veteran believes his cervical spine disorder manifested as a result of in-service injury.  While the Veteran is competent to provide testimony to establish the occurrence of medical symptoms, he is not medically qualified to prove a matter requiring medical expertise.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  The etiology of a cervical spine disorder is a complex medical determination and the issue of causation of a medical condition is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Multiple medical opinions have consistently determined that the etiology of the Veteran's cervical spine disorder is unrelated to his service and service connected disabilities.  Instead, examiners have placed greater weight on the Veteran's own statements regarding the onset of pain, negative imaging results through the years, as well as a number of other risk factors that are more likely involved in the development of the Veteran's condition.  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's cervical spine disorder is related either to his military service or to his service-connected disabilities, the Board ultimately affords the objective medical evidence of record, which weighs against finding a connection between the Veteran's cervical spine disorder and his service or his other service connected disabilities, greater probative weight than the lay opinions.

In the alternative, the Board has also considered whether the Veteran has presented a continuity of symptomatology associated with his cervical spine disability, and finds that he has not done so.  There is no competent medical evidence suggesting that the Veteran was treated after service for a cervical spine disorder until 2005 at earliest, or approximately ten years after separation from service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition now raised).  Thus, while the Board has considered the lay contentions that the Veteran experienced cervical spine problems frequently, the Board finds that the weight of the evidence, including the ten year gap between the Veteran's separation from service and his seeking treatment for a cervical spine disability, does not support a finding of continuous symptoms since active duty.  Therefore, the Board concludes that the medical nexus element cannot be met via continuity of symptomatology.

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a cervical spine disorder, to include injury residuals, degenerative disc disease, cervical muscle strain and cervical strain, must be denied


ORDER

Entitlement to service connection for a cervical spine disorder, to include injury residuals, degenerative disc disease, cervical muscle strain and cervical strain, is denied.




REMAND

The Board regrets the additional delay, but an adequate opinion is required with respect to the claim of service connection for multiple joint arthritic disorders.

The Board remanded the issue of service connection for multiple joint arthritic disorders, to include the left shoulder, the hands, and the right hip and ordered a new examination to provide an opinion as to direct and secondary service connection.  The August 2016 opinion only addressed his cervical spine disorder, and failed to specifically and explicitly address his multiple joint arthritic disorders.  Accordingly, remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998) (RO compliance with a remand is not discretionary.  If an RO fails to comply with the terms of a remand, another remand for corrective action is required.).

Accordingly, the case is REMANDED for the following action:

1.  The RO should make all reasonable efforts to obtain all medical and/or treatment records related to the Veteran's multiple joint arthritic disorder since July 2016.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).  All obtained records should be associated with the claims file.

2.  Schedule the Veteran for a VA examination to determine the current nature and etiology of his multiple joint arthritic disorder, to exclude the already service-connected joints.  The examiner should review the entire claims file, with particular attention to any lay statements as to etiology, as well as the in-service injuries.  The examiner should specifically address the arthritic disorder of the Veteran's left shoulder, hands, and right hip.  The examiner should advance an opinion as to the following:

(a). Is it at least as likely as not (i.e. a probability of 50 percent or more) that any identified arthritic disorder, other than those for which service connection has already been established, had its onset during active service or within one year of separation from service, or, otherwise resulted from active military service to include as a result of his documented in-service motor vehicle accidents.  

(b).  Otherwise, is it at least as likely as not (i.e. a probability of 50 percent or more) than any identified arthritic disorder, other than those for which service connection has already been established, was either caused by or aggravated by a service-connected disability.

Service connection is currently in effect for lumbar spine post-traumatic arthritis, right shoulder sprain residuals with acromioclavicular joint degenerative joint disease, left shoulder sprain residuals with humeral head cystic changes, left hip fracture residuals, right lower extremity radiculopathy, right knee patellofemoral syndrome with limitation of flexion, right knee patellofemoral syndrome with limitation of extension, left knee patellofemoral syndrome with limitation of extension, right inguinal hernia repair residuals, left inguinal hernia repair residuals, and temporomandibular joint dysfunction.

(c). The examination report should specifically state that such a review of the record was conducted.  The examiner should provide a complete rationale for all opinions provided.  If an opinion cannot be provided without to resorting to mere speculation, the examiner should fully explain why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.  

3.  Following completion of the foregoing, the AOJ should review the record and readjudicate the claim of service connection for a colon disability, to include colon cancer.  If it remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative an opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


